Citation Nr: 0102017	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  96-30 021	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Manila, the Republic of the 
Philippines


THE ISSUES

1.  Entitlement to service connection for residuals of an 
ingrown toenail.

2.  Entitlement to service connection for residuals of a jaw 
injury.

3.  Entitlement to an increased rating for verruca vulgaris, 
currently rated as 30 percent disabling.

4.  Entitlement to a compensable disability rating for 
residuals of a right wrist burn.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The veteran served on active duty from June 1965 to March 
1992, including service in support of Operation Desert Storm.  
Appellate consideration of the issues of entitlement to 
service connection for residuals of an ingrown toenail and 
residuals of a jaw injury will be deferred pending completion 
of the development requested in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran has verrucous papules on his scalp, 
filiform/papular growth on his back and chest, dyskeratosis 
involving his toenails, and maceration at the interdigital 
areas of his toes, but no systemic or nervous manifestations.

3.  The veteran's right wrist scar resulting from a 3rd 
degree burn in service measures approximately 2 1/2 inches by 1 
1/2 inches and/or five by three centimeters in diameter and 
does not exceed six square inches or 38.7 square centimeters 
in size.  


CONCLUSIONS OF LAW

1.  A disability rating in excess of 30 percent is not 
warranted for service-connected skin diseases.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2000).

2.  A compensable disability rating for a scar of the right 
wrist is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.31, 4.118, Diagnostic Code 7801 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating for his skin disorders and 
burn residuals following the initial award of service 
connection for these disorders, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1, 4.41; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Although the veteran presented sworn testimony regarding many 
of his VA claims at a January 1999 RO hearing, he did not 
testify as to the impairment arising from his skin disorders 
or the residuals of the burn on his right wrist during the 
hearing.  Furthermore, although private medical treatment 
records have been submitted, none reflect treatment for skin 
disease or burn residuals.


Entitlement to an increased rating for verruca vulgaris.

The record shows that the veteran has been granted service 
connection for various skin disorders, including verruca 
vulgaris affecting the right fronto-parietal area; dermatosis 
papulosa nigra affecting the back and chest, tinea pedis and 
tinea ungium.  The impairment from all these various rashes 
and skin disorders have been rated together under Diagnostic 
Code 7806 as analogous to eczema.  When a disability not 
specifically provided for in the rating schedule is 
encountered, it will be rated under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.

The report of the general VA examination conducted in October 
1995 pursuant to the veteran's initial claim shows that the 
presence of verruca papules were noted in the right fronto 
parietal area.  Hyperpigmented papules were noted on the back 
and chest.  Several symptoms involving the skin of the feet 
were noted as well.  The veteran's nervous system was 
specifically described as having "no deficit."  The 
examiner concluded the report with diagnoses including 
verruca vulgaris, dermatosis papulosa nigra, tinea pedis, and 
tinea ungium.

The report of a February 1999 VA examination specifically 
ordered to evaluate the veteran's skin diseases shows that 
the veteran complained of pruritus, and scaling of his toes 
and feet and that he reported using Lotrimin cream for these 
symptoms.  Upon clinical examination, verrucous papules were 
noted on his scalp, filiform/papular growth were observed on 
his back and chest, and dyskeratosis was seen involving his 
toenails.  Additionally, maceration at the interdigital areas 
of the veteran's toes was noted.  No systemic or nervous 
manifestations were noted.  The examiner rendered diagnoses 
of verruca vulgaris, scalp; dermatosis papulosa nigra, back 
and chest, tinea pedis, and onychomycosis.  A neurologic 
examination conducted in February 1999 yielded the diagnosis 
of no neurologic deficit and the examiner's comment that the 
veteran's neurologic examination was normal.

The currently-assigned 30 percent rating reflects symptoms 
including constant exudation or itching, extensive lesions, 
or marked disfigurement.  A 50 percent disability rating will 
be assigned with ulceration, extensive exfoliation or 
crusting, and systemic or nervous manifestations, or when the 
disease is exceptionally repugnant.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  As explained above, in the absence of 
Diagnostic Codes specific to each particular disease which 
the veteran has, his various service-connected skin diseases 
have been rated as most closely analogous to eczema.

Under these criteria, for the veteran to be awarded a 
disability rating in excess of the currently-assigned 
30 percent for his service-connected skin diseases, the 
medical evidence would have to show systemic or nervous 
manifestations, exceptional repugnance, or ulceration, 
extensive exfoliation or crusting.  The evidence shows that 
the veteran has no systemic or nervous manifestations related 
to skin diseases.  Because the veteran's skin diseases have 
so far been limited to non-visible areas, his scalp, back, 
chest, and feet, a higher rating on the basis of repugnance 
is not warranted.  The only remaining legal basis for a 
higher disability rating is extensive exfoliation, 
ulceration, or crusting.  Based upon our review of the 
evidence, the Board is of the opinion that these conditions 
are not shown either.  The veteran's only complaints of 
record are of itching, and scaling affecting his toes and 
feet.  Upon examination, maceration was noted at the 
interdigital areas of his feet, but not anywhere else.  This 
limited exfoliation and/or ulceration impairment is more 
consistent with the criteria including constant exudation or 
itching, extensive lesions, or marked disfigurement set forth 
for the 30 percent disability rating, rather than the 
extensive exfoliation or greater ulceration contemplated for 
the higher 50 percent disability rating.  

Thus, the preponderance of the evidence is against the 
assignment of a disability rating in excess of 30 percent for 
the veteran's service-connected skin diseases and the benefit 
sought must be denied.


Entitlement to a compensable disability rating for residuals 
of a right wrist burn.

Service connection for residuals of a right wrist burn was 
granted upon review of the veteran's service medical records 
which reflect a 3rd degree burn sustained in service.  
According to the service records, the burned tissue became 
infected and a scar resulted.  

Governing rating criteria provide that scars resulting from 
third degree burns will be rated as 10 percent disabling is 
the area affected exceeds six square inches (38.7 square 
centimeters) in size.  A 20 percent disability rating will be 
assigned if the area affected exceeds twelve square inches 
(77.4 square centimeters).  A 30 percent disability rating 
will be assigned if the area affected exceeds one-half square 
foot (0.05 square meters).  A 40 percent disability rating 
will be assigned if the area affected exceeds one square foot 
(0.1 square meters) in size.  However, actual third degree 
residual involvement is required to the extent defined.  
38 C.F.R. § 4.118, Diagnostic Code 7801.  In every instance 
where the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a no-
percent evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.  

According to the report of the October 1995 VA examination, 
the examiner observed a scar on the veteran's right wrist 
which was described as the residual of an infected burn.  The 
scar measured five by three centimeters in diameter.  A 
second VA examiner also observed the scar in October 1995 and 
noted that the veteran had no subjective complaints related 
to the scar.  This examiner described the scar as 21/2 inches 
by 11/2 inches and diamond-shaped with a prominent border on 
the dorsal aspect of the right wrist.

A mechanical application of the rating criteria to the facts 
of the case yields the conclusion that the currently-assigned 
noncompensable disability rating is appropriate.  Because the 
veteran's right wrist scar does not exceed six square inches 
or 38.7 square centimeters in size, a higher rating is not 
warranted.  Furthermore, we note that upon examination, the 
veteran had no subjective complaints related to the scar and 
that the scar does not affect his head, face, or neck and 
thus could not be viewed as disfiguring under the provisions 
of 38 C.F.R. § 4.118, Diagnostic Code 7800.  

Thus, the preponderance of the evidence is against the 
assignment of a compensable disability rating for the 
veteran's service-connected right wrist scar and the benefit 
sought must be denied.


ORDER

A disability rating in excess of 30 percent for verruca 
vulgaris is denied.

A compensable disability rating for residuals of a right 
wrist burn is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

As the two service connection claims at issue were both 
denied as not well-grounded prior to the change in the law 
brought about by the Veterans Claims Assistance Act of 2000, 
a remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative, if he chooses to designate 
one, should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals



 



